Citation Nr: 1819141	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  09-37 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residual scar of thyroglossal duct cyst excision (claimed as duct cyst), to include as secondary to the service-connected disability of status post fracture of nose and traumatic deviation of nasal septum with epistaxis. 

2.  Entitlement to service connection for vocal cord hyperkeratosis (claimed as vocal cord nodule lesion), to include as secondary to the service-connected disability of status post fracture of nose and traumatic deviation of nasal septum with epistaxis.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1960 to February 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

Most recently in April 2016, the Board remanded the claims on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).


FINDINGS OF FACT

1.  The Veteran's residual scar of thyroglossal duct cyst excision (claimed as duct cyst) is not shown to be causally or etiologically related to any disease, injury, or incident in service, or caused or aggravated by his service-connected status post fracture of nose and traumatic deviation of nasal septum with epistaxis. 

2.  The Veteran's vocal cord hyperkeratosis (claimed as vocal cord nodule lesion) is not shown to be causally or etiologically related to any disease, injury, or incident in service, or caused or aggravated by his service-connected status post fracture of nose and traumatic deviation of nasal septum with epistaxis.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for residual scar of thyroglossal duct cyst excision (claimed as duct cyst) have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017). 

2.  The criteria for entitlement to service connection for vocal cord hyperkeratosis have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Residual Scar of Thyroglossal Duct Cyst Excision 

The Veteran maintains that his residuals of a thyroglossal duct cyst excision are related to his service-connected disability of status post fracture of nose and traumatic deviation of nasal septum with epistaxis. 

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2017).

At enlistment, the Veteran was deemed fit for service.  No disabilities of the ear, nose, or throat, or goiters were identified or reported.  See February 1960 Enlistment Examination.  The Veteran's service treatment records (STRs) are silent for complaint, treatment, or diagnosis of any mass or cyst on the Veteran's neck.  On his separation Report of Medical History, the Veteran did not note any complaints of ear, nose, or throat trouble or a goiter of any kind.  At his separation examination, all of his body systems were assessed as normal.  See December 1962 Separation Examination. 

Post-service medical records reveal that the Veteran was seen for neck and low back pain in 1978 as related to a 1972 car accident.  The neck examination following that accident was negative for signs or symptoms related to a thyroglossal duct cyst or low neck mass of any kind.  See June 1978 Medical Record.  In August 1990, the Veteran was seen in the ER for nasal bleeding.  The clinical examination at that time did not reveal any signs or symptoms related to a thyroglossal duct cyst or a low neck mass.  Later, in September 1990, the Veteran was admitted to the hospital for surgical procedures related to acute epistaxis.  None of the operative or clinical examinations revealed any signs or symptoms related to a thyroglossal duct cyst or a low neck mass.  The Veteran went to the ER again in January 1994 and January 1995 for nasal bleeding and there were no signs or symptoms of a thyroglossal duct cyst or a low neck mass.  In October 1999, the Veteran again presented with nasal bleeding, and in November 1999 he underwent another surgical procedure on his nose.  There were no signs or symptoms of a thyroglossal duct cyst or a low neck mass at either of these hospital admissions.  

In November 2004, the Veteran was diagnosed with a thyroglossal duct cyst and was strongly advised to stop smoking.  See November 2004 Private Treatment Record.  

The Veteran continued to be treated for this condition in the following years.  In January 2007, he underwent a direct microlaryngoscopy with biopsy and excision of the thryoglossal duct cyst.  See January 2007 Private Treatment Record.  The Veteran's private physician later submitted a letter stating that the Veteran's current vocal cord, duct cyst, and/or sinus problems were as likely as not due to his status post fracture of the nose and traumatic deviation of the nasal septum with epistaxis.  No rationale was provided.  See October 2007 Private Medical Opinion. 

VA provided the Veteran with an examination in May 2008.  Upon physical examination, the examiner found a small midline incision, well-healed, over the hyoid bone.  The examiner noted that a thyroglossal duct cyst was a congenital problem that occurred in the development of the embryo and was not related to any type of injury.  Therefore, he opined that the thyroglossal duct cyst was not related at all to the injury received while in service.  See May 2008 VA Examination. 

In April 2014, the Board remanded the claim for an additional examination and medical opinion.  After a physical examination of the Veteran, the examiner opined that there was no relationship between the nasal injury that the Veteran sustained during active duty and the thryoglossal duct cyst that he had removed several years prior.  He reasoned that a thyroglossal duct cyst is a congenital cyst that was present since birth and was not aggravated by anything related to his active duty military service.  See July 2014 VA Examination. 

The Board remanded the claim again in April 2016, requesting that the examiner provide a discussion of the October 2007 private medical opinion and the May 2008 VA medical opinion.  

The third VA examination was provided.  The examiner noted that the private ENT surgeon indicated that the Veteran's thyroglossal duct cyst was not related to his nasal fracture and deviated nasal septum and was not service-related.   He noted that the review of medical literature led him to agree with the private ENT surgeon that there was no logical nexus between the conditions.  The examiner further noted that the prior VA examiner indicated that the Veteran's thyroglossal duct cyst was a congenital problem and was not an acquired problem, nor was it caused by or the result of the Veteran's service-connected nasal fracture and deviated nasal septum.  He noted that the review of medical literature led him to agree with the prior VA examiner that there was no logical nexus between the conditions.  With regard to aggravation, the examiner determined a baseline level of severity of the Veteran's thyroglossal duct cyst and, after reviewing the medical records, determined that there was no evidence of aggravation of his post-operative thyroglossal duct excision status due to his service-connected deviated nose septum condition.  See March 2017 VA Examination. 

A fourth VA examination was provided in September 2017.  The examiner determined that there was no relationship between the nasal injury sustained during active duty and the thyroglossal duct cyst that was removed several years prior.  He indicated that a thyroglossal duct cyst is a congenital cyst that was present since the Veteran's birth and was not aggravated by anything related to his active duty military service.  See September 2017 VA Examination. 

The Board requested an independent medical opinion which was provided in October 2017.  The examiner determined that it was less likely than not that the Veteran's claimed thyroglossal duct cyst was related to his military service and/or was caused by or aggravated by his service-connected status post nasal fracture and traumatic deviated septum with epistaxis.  

Regarding whether the claimed condition was directly related to service, the examiner reasoned that there was no relationship because a thyroglossal duct cyst is a congenital anomaly of the neck.  She cited medical literature regarding its occurrence during fetal development.  She further indicated that development of the cyst is often not evident until a person is twenty years old or older.  She also noted that the Veteran's STRs are silent for complaint, diagnosis, treatment, injury and/or events related to any low neck mass.  

Concerning whether the claimed condition was caused by the Veteran's service-connected condition, the examiner first discussed the structure of the nose and of the neck, citing medical literature defining both.  She found that the Veteran's claimed thyroglossal duct cyst related to an anatomically independent, separate, and distal-anterior structure within the deep cervical fascia of the neck as compared to the nose and its cartilaginous and bony nasal structures on the superficial surface of the face.  She determined that it was less likely than not that the Veteran's thyroglossal duct cyst was caused by and/or aggravated by his service-connected nasal fracture and deviated nasal septum.

She bolstered her opinion by discussing the events surrounding the Veteran's fractured nose and the fact there was no objective, medically-based evidence of airway compromise, to include astracheal airway injury with soft tissue swelling, edema and/or subcutaneous emphysema, laryngeal pain and/or laryngeal airway injury to include as stridor or sonorous respiration, and/or hoarseness and/or injury of low neck structures to include as cricothyroid and/or bronchial structure and/or low neck hemorrhage and/or mandible, cheek or facial bone fractures.  During service, the Veteran was sent to ENT and underwent surgical intervention for nasal deformity.  The medical notes were negative for any intra-procedural and/or post-operative complications. Specifically, there was no subjective complaint and/or objective otolaryngologically-based, clinical evidence to support findings of low neck mass, thyroglossal duct cyst and/or nexus between fractured nose and/or status post-surgical fracture of the nose and traumatic deviation of the nasal septum with epistaxis.  She concluded by finding that the current anatomical and otolaryngological literature lacked sufficient anatomically-based, clinical evidence to support a nexus between nasal trauma of the face and the development of low neck thyroglossal neck mass and/or status post-surgical fracture of nose and traumatic deviation of nasal septum with epistaxis (nose bleeds) and low neck thyroglossal neck mass growth.

With regard to whether the Veteran's condition was aggravated by his service-connected condition, the examiner noted there is no anatomical connection between the two conditions to create aggravation.  She stated that current anatomical and otolaryngological literature lack sufficient anatomically and/or pathophysiologically-based, clinical evidence to support a nexus between nasal trauma of the face and the development of low neck thyroglossal neck mass and/or status post-surgical fracture of nose and traumatic deviation of nasal septum with epistaxis (nose bleeds) with delayed (40+years) development of low neck thyroglossal neck mass growth and/or the thyroglossal duct cyst and smoking.

The Board finds that service connection for residual scar of thyroglossal duct cyst excision (claimed as duct cyst) is not warranted on a direct or secondary basis.  The Veteran's STRs reflect no complaints, treatment, or diagnosis of a neck injury and at separation all body systems were normal.  He has not claimed or testified regarding any in-service event or injury that would warrant service connection on a direct basis.  The Veteran has specifically maintained that his current condition is related to his service-connected nasal fracture and deviated nasal septum.  

The Board recognizes that the Veteran is competent and credible to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  The Board also acknowledges the Veteran's sincere belief that his current condition is related to his service-connected nasal fracture and deviated nasal septum.  However, as the determination of the origin of his disability requires specialized medical knowledge, he is not competent to opine as to the origin of his disability.  Competent, credible, probative medical evidence is required to make this determination. 

The Board finds that the October 2017 independent medical examination provides the most probative opinion regarding whether the Veteran's current condition is related to or aggravated by his service-connected nasal fracture and deviated nasal septum.  The Veteran's October 2007 private physician's opinion is of low probative value as the physician provided no rationale.  See October 2007 Private Medical Opinion.  While the May 2008 VA examiner did provide rationale, he did not address the Veteran's private physician's positive nexus opinion, nor did he discuss whether the Veteran's claimed condition was aggravated by his service-connected nasal fracture and deviated nasal septum.  Thus, his opinion is also of low probative value.  The July 2014, March 2017, and September 2017 examiners either failed to discuss the private medical opinion or the May 2008 VA examiner's opinion and/or did not provide adequate rationale in support of their opinions. 

By contrast, the October 2017 independent medical examiner demonstrated a thorough review of the claims file by identifying specific, pertinent parts of the record, including the previous VA and private examinations and opinions, and discussing them in her analysis.  She also provided a well-reasoned opinion, replete with citations to contemporary medical literature.  As such, the Board finds that this medical opinion is most probative regarding the questions at issue in this claim.  No alternative probative medical evidence is of record which relates the Veteran's current disability to his active service or to his service-connected disability.  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017).

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for residual scar of thyroglossal duct cyst excision (claimed as duct cyst) and his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Vocal Cord Hyperkeratosis

The Veteran maintains that his vocal cord hyperkeratosis is related to his service-connected disability of status post fracture of nose and traumatic deviation of nasal septum with epistaxis.

At enlistment, the Veteran was deemed fit for service.  No disabilities of the ear, nose, or throat, were identified or reported.  See February 1960 Enlistment Examination.  The Veteran's STRs are silent for complaint, treatment, or diagnosis of any vocal cord injury.  On his separation Report of Medical History, the Veteran did not note any complaints of ear, nose, or throat trouble.  At his separation examination, all of his body systems were assessed as normal.  See December 1962 Separation Examination.

Post-service medical records reveal that the Veteran was seen for neck and low back pain in 1978 as related to a 1972 car accident.  Examinations at that time were negative for signs or symptoms related to laryngeal changes at the level of the vocal cords or complaints of voice change.  See June 1978 Medical Record.  In August 1990, the Veteran was seen in the ER for nasal bleeding.  The clinical examination again did not reveal any to laryngeal changes at the level of the vocal cords or complaints of voice change.  Later, in September 1990, the Veteran was admitted to the hospital for surgical procedures related to acute epistaxis.  None of the operative or clinical examinations revealed any signs or symptoms to laryngeal changes at the level of the vocal cords or complaints of voice change.  The Veteran went to the ER again in January 1994 and January 1995 for nasal bleeding and there were no signs or symptoms of laryngeal changes at the level of the vocal cords or complaints of voice change.  In October 1999, the Veteran again presented with nasal bleeding, and in November 1999 he underwent another surgical procedure on his nose.  There were no signs or symptoms of laryngeal changes at the level of the vocal cords or complaints of voice change at these hospital admissions.  

In October 2004, the Veteran was admitted to the hospital with complaints for dysphagia and concerns of changes in his voice (raspy) and hoarseness.  The following month, he was diagnosed with thyroglossal duct cyst (discussed in the previous section), vocal cord lesions, and chronic laryngitis.  The diagnosis at that time was leukoplakia and the Veteran, a longtime smoker, was urged to quit smoking.  See November 2004 Private Treatment Record. 

In January 2007, he underwent a direct microlaryngoscopy with biopsy of the vocal cord lesion and excision of the thryoglossal duct cyst.  The pathology report revealed markedly thickened and slight dyskeratosis and parakeratosis but no definite atypia vocal cord changes.  A patchy chronic inflammatory infiltrate was present in the submucosa and there was a sparse local infiltrate of neutrophils focally in the mucosa.  See January 2007 Private Treatment Record.  
The Veteran's private physician later submitted a letter stating that the Veteran's current vocal cord, duct cyst, and/or sinus problems were as likely as not due to his status post fracture of the nose and traumatic deviation of the nasal septum of epistaxis.  No rationale was provided.  See October 2007 Private Medical Opinion. 

In April 2014, the Board remanded the claim for an examination and medical opinion.  In July 2014, a VA examiner performed a physical examination and found mild edema of the true vocal folds, but no lesions, growths, or tumors, and observed that the vocal cords moved normally.  He determined that there was no relationship between the nasal injury that the Veteran sustained during active duty and the laryngeal inflammation and irritation that he had at the examination.  He noted the condition was likely due to the Veteran's long term smoking.  He further indicated the vocal cord edema and inflammation that the Veteran presented with was not caused by the service-connected nasal injury as there was no relationship between the two conditions.  See July 2014 VA Examination.  

The Veteran was provided another examination in December 2014.  The examiner used a fiber optic nasolaryngoscope to examine the Veteran and found some leukoplakia and evidence of chronic laryngitis at both vocal cords.  He determined that there was a less than 50 percent chance that the Veteran's leukoplakia hyperkeratosis and chronic laryngitis had anything to do with his deviation of the nasal septum.  He reasoned that the condition was likely secondary to his smoking, as the Veteran has smoked since he was eighteen.  He further found that there was no evidence in the Veteran's military records to suggest any problems with changes in his voice, nor was there evidence in any other records related to his deviated nasal septum that showed problems related to vocal cord changes.  See December 2014 VA Examination. 

The Board remanded the claim again in April 2016, requesting that the examiner provide a discussion of the October 2007 private medical opinion and that he or she address aggravation. 

In March 2017, the Veteran was provided a third VA examination regarding this claim.  The examiner determined that it was less likely than not that the Veteran's claimed vocal cord condition was caused by service or his service-connected connected nasal fracture and deviated nasal septum.  He reasoned that the Veteran's vocal cord mass excision in 2007 revealed mild acute and chronic inflammation and hyperkeratosis and that these changes usually occur in response to combinations of hyper functional voice use and chemical irritants, especially alcohol and tobacco use.  He found no evidence that the condition was related to his military service.  Regarding aggravation, the examiner reviewed the medical evidence and found that there was no evidence of aggravation of the Veteran's post-operative vocal cord mass excision status by his service-connected deviated nasal septum.  See March 2017 VA Examination. 

The Board requested an independent medical opinion which was provided in October 2017.  The examiner determined that it was less likely than not that the Veteran's claimed vocal cord disability was related to his military service and/or was caused by or aggravated by his service-connected status post nasal fracture and traumatic deviated septum with epistaxis.  

Regarding whether the claimed condition was directly related to service, the examiner further noted that the Veteran's STRs are silent for complaint, diagnosis, treatment, injury and/or events related to any larynx and/or vocal cord trauma.  She noted that the Veteran's separation examination was silent for subjective complaints and/or diagnosis, treatment, or injury related to the larynx region, to include throat trouble, cough, goiter, sinusitis, swallowing, and/or changes in the voice. 

Concerning whether the claimed condition was caused by the Veteran's service-connected condition, the examiner first discussed the structure of the nose and of the vocal cords, citing medical literature defining both.  She wrote that the vocal cords are deep set folds of membranous tissue within the throat.  In contrast, the nose is on the surface of the face and is composed of cartilage distally, the frontal bones superiorly, the maxillary bone laterally and the nasal bones anteriorly.  She used these definitions to distinguish between the anatomical regions and to bolster her opinion that there is no relationship between them.  Thus, an injury of the Veteran's nose does not create the inference of an accompanying injury of the vocal cords.  

She further bolstered her opinion by discussing the events surrounding the Veteran's fractured nose and the fact there was no objective, medically-based clinical evidence of airway compromise, to include as laryngeal airway injury and/or soft tissue swelling, to include as stridor or sonorous respiration, and/or hoarseness.  Surgical notes following surgery were also negative for any intra-procedural and/or post-operative complications related to larynx injury, swelling and/or vocal cord changes and/or voice hoarseness.  Additionally, she indicated that there were no subjective complaints and/or objective otolaryngologically-based, clinical evidence to support findings of larynx trauma and/or vocal cord trauma associated with his fractured nose and/or status post-surgical fracture of nose and traumatic deviation of nasal septum with epistaxis.  

With regard to whether the Veteran's claimed vocal cord condition was aggravated by his service-connected condition, the examiner noted there is no anatomical connection between the two conditions to create aggravation.  She further opined that the Veteran's vocal cord disability was at least as likely as not related to his long term history of smoking. 

The Board finds that service connection for vocal cord hyperkeratosis is not warranted on a direct or secondary basis.  The Veteran's STRs reflect no complaints, treatment, or diagnosis of a throat or vocal cord injury, and at separation all body systems were normal.  He has not claimed or testified regarding any in-service event or injury that would warrant service connection on a direct basis.  The Veteran has specifically maintained that his current vocal cord condition is related to his service-connected nasal fracture and deviated nasal septum.  

The Board recognizes that the Veteran is competent and credible to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  The Board also acknowledges the Veteran's sincere belief that his current condition is related to his service-connected nasal fracture and deviated nasal septum.  However, as the determination of the origin of his disability requires specialized medical knowledge, he is not competent to opine as to the origin of his disability.  Competent, credible, probative medical evidence is required to make this determination.

The Board finds that the October 2017 independent medical examination provides the most probative opinion regarding whether the Veteran's current condition is related to or aggravated by his service-connected nasal fracture and deviated nasal septum.  The Veteran's October 2007 private physician's opinion is of low probative value as the physician provided no rationale.  See October 2007 Private Medical Opinion.  The July 2014, December 2014, and March 2017 examiners either failed to discuss the private medical opinion or the May 2008 VA examiner's opinion and/or did not provide adequate rationale in support of their opinions. 

By contrast, the October 2017 independent medical examiner demonstrated a thorough review of the claims file by identifying specific, pertinent parts of the record, including the previous VA and private examinations and opinions, and discussing them in her analysis.  She provided a well-reasoned opinion, replete with citations to contemporary medical literature.  She also provided alternative etiology for the condition, relating it to the Veteran's long history of smoking.  As such, the Board finds that this medical opinion is most probative regarding the questions at issue in this claim.  No alternative probative medical evidence is of record which relates the Veteran's current disability to his active service or to his service-connected disability.  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017).

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for vocal cord hyperkeratosis and his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residual scar of thyroglossal duct cyst excision (claimed as duct cyst), to include as secondary to the service-connected disability of status post fracture of nose and traumatic deviation of nasal septum with epistaxis, is denied.

Entitlement to service connection for vocal cord hyperkeratosis (claimed as vocal cord nodule lesion), to include as secondary to the service-connected disability of status post fracture of nose and traumatic deviation of nasal septum with epistaxis, is denied. 




____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


